*673ORDER
Juan Raul Garza filed this habeas corpus petition in the Southern District of Indiana challenging the legality of his federal death sentence. The district court dismissed the petition for lack of jurisdiction on May 30, 2001, and Garza filed this appeal. On June 8, 2001, Garza filed an emergency motion seeking to stay his execution while this appeal was pending, and on June 14, 2001, this panel denied that motion, explaining that while we (and the district court) had jurisdiction over Garza’s petition, Garza had an insufficient likelihood of success on the merits of his petition to warrant a stay. On June 18, 2001, the Supreme Court denied Garza’s application to that Court to stay his execution for the reasons presented in our case, and Garza was executed by the federal government on June 19, 2001. We therefore DISMISS Garza’s appeal on the merits of his habeas petition as MOOT.